PER CURIAM.
Motion for an appeal from the judgment of the Casey Circuit Court, Honorable James C. Carter, Jr., Judge, awarding ap-pellee the sum of $1,712.50.
The issue in the case was whether the parties were partners in a transaction involving the sale of a certain tract of timber. A jury decided the issue in appellee’s favor.
An examination of the record convinces us that the verdict and judgment are supported by the pleadings and the evidence, and we find no merit in the grounds urged for reversal.
The motion for appeal is overruled and the judgment stands affirmed.